                            DOCUMENT 2 Filed 07/08/20 Page 1 of 3                  .      .
Case 2:20-cv-00471-MHT-JTA Document 1-1                ELECTRONICALLY FILED
                                                                                /5/215203:45'PM
                                                                             29 DV2020 9001°55
                                                                             CIRCUIT COURT OF
                                                                          ELMORE COUNTY:ALABAMA
                                                                           MICHAEL DOZIER,
           IN THE DISTRICT COURT OF ELMORE COUNTY,ALA4AMA

 JOHN WILLIAMS                                *
                                              *
        PLAINTIFF,                            *
                                              *
 vs.                                          *       CASE NO. DV-2020 -
                                              *
 ENHANCED RECOVERY COMPANY,                   *
 LLC and CHARTER                              *
 COMMLTNICATIONS,INC.                         *
                                              *
        DEFENDANTS.                           *

                               PLAINTIFF'S COMPLAINT

         COMES NOW JOHN WILLIAMS (or "Plaintiff% and makes this following
 complaint against ENHANCED RECOVERY COMPANY, LLC and CHARTER
 COMMUNICATIONS,INC.(hereinafter referred to as the 'Defendants"). The causes of
 action set forth herein arise out of the Defendants seeking to collect a debt from Plaintiff
 that they allege is owed by Plaintiff to Charter Communications, Inc. for cable services
 even though Plaintiff has never used Charter Communications, Inc. and then publishing
 and reporting false information on Plaintiffs credit report which has caused the Plaintiff
 significant damages.

         1. The Plaintiff, JOHN WILLIAMS, is over the age of 18 years old and is a
 resident of Elmore County, Alabama.

       2. Defendants, CHARTER COMMUNICATIONS, INC. and ENHANCED
 RECOVERY COMPANY, LLC are both foreign business entities doing business in
 Alabama.

                             COUNT ONE — DEFAMATION

         3. Defendants have falsely reported on Plaintiffs credit bureau report that he
 has a delinquent account that has been placed for collection even though Plaintiff does
 not and has never used Charter cable at his current residence. The information reported
 by the Defendants on Plaintiffs credit bureau is an intentional false communication
 published by the Defendants that has harmed Plaintiffs good name and business in the
 community. Plaintiff is the owner of Mortgage Corporation of the South (or "MCS")and
 this negative credit information came up when he was renewing his line of credit at the
 bank and the Plaintiff is also on the Board of Directors and loan committee of the local
 bank in Wetumpka and he must be in compliance at all times with Regulation O.

        WHEREFORE,Plaintiff prays that this Honorable Court will award him
                            DOCUMENT
Case 2:20-cv-00471-MHT-JTA Document  2
                                    1-1 Filed 07/08/20 Page 2 of 3




 $20,000.00 in compensatory damages against the Defendants jointly and severally as a
 result ofthe Defendants defamation of his good narne and reputation and business.

                                   COUNT TWO — LIBEL

           4.     Plaintiff adopts and re-alleges paragraphs 1 through 3 as if fully set out
 herein.

         5.       The Defendants, published false and defamatory information about the
 Plaintiff, namely that he has an unpaid debt that he owes to Charter Communications,
 Inc., that has been placed in collections. Plaintiff does not owe Charter Communications,
 Inc. any sums whatsoever. The publication of said false information has severely
 damaged Plaintiff and his business and exposed him to ridicule. Plaintiff is the owner of
 Mortgage Corporation ofthe South (or"MCS")and this negative credit inforrnation came
 up when he was renewing his line of credit at the bank and the Plaintiff is also on the
 Board of Directors and loan committee of the local bank in Wetarnpka and he must be in
 compliance at all times with Regulation O.

        WHEREFORE,Plaintiff prays that this Honorable Court will award him
 $20,000.00 in compensatory damages as a result ofthe Defendants libel of his good name
 and reputation and business.

           This the 4th day ofJune, 2020.

                                                        /s/ Burt W.Newsome
                                                        Burt W.Newsome
                                                        Attomey For Plaintiff
                                                        NEWSOME LAW,LLC
                                                        Post Office Box 382753
                                                        Birmingham, AL 35238
                                                        Telephone:(205)747-1970
                                                         Fax:      (205)747-1971
                                                         email: burt@newsomelawllc.com
                            DOCUMENT1-1
Case 2:20-cv-00471-MHT-JTA Document  2  Filed 07/08/20 Page 3 of 3




 Plaintiffs Address

 John Williams
 c/o Newsome Law,LLC
 P.O. Box 382753
 Birmingham, AL 35238




 Defendants' Addresses

 CHARTER COMMUNICATIONS,INC.
 c/o Corporation Service Company,Inc., its Registered Agent
 641 South Lawrence Street
 Montgomery, AL 36104


ENHANCED RECOVERY COMPANY,LLC
c/o Corporation Service Company,Inc., its Registered Agent
641 South Lawrence Street
Montgomery, AL 36104
